This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DIANNA GONZALES,

 3          Plaintiff-Appellant,

 4 v.                                                                            No. 34,449

 5 JOYCE JEFFRIES,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela Shepherd, District Judge

 9 Duhigg, Cronin, Spring & Berlin, PA
10 David L. Duhigg
11 Albuquerque, NM

12 for Appellant

13   Butt, Thornton & Baehr, P.C.
14   Emily A. Franke
15   Stephanie L. Latimer
16   Albuquerque, NM

17 for Appellee


18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been

3 filed, and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.



6
7                                        TIMOTHY L. GARCIA, Judge

8 WE CONCUR:



 9
10 JAMES J. WECHSLER, Judge



11
12 M. MONICA ZAMORA, Judge




                                            2